DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/992,105 filed on January 11, 2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on April 29, 2011 and November 9, 2021 have been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of copending Application No. 14/992,105 (U.S. Patent # 11,032,194 B2) (hereinafter refer as ‘194 Hwang et al.),  claims 1-5 of copending Application No. 15/271, 838 (U.S. Patent # 10,051,094 B2) (hereinafter refer as ‘094 Hwang et al.) and claims 1-18 of copending Application No. 14/989,894 (U.S. Patent # 9,917,930 B2)(hereinafter refer as ‘930 Yang et al.).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1 although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of copending application ‘194 Hwang et al.,  the claim 1 of copending application ‘094 Hwang et al. and the claim 1 of copending application ‘930 Yang et al..
Claim 1 of the Instant Application
Claim 1 of ‘194 Hwang et al.
Claim 1 of ‘094 Hwang et al.
Claim 1 of ‘930 Yang et al.
Limitation 1: generating a packet comprising a header and a payload; and 
Limitation 1: a packet generator generating a packet comprising a header and a payload; and
Limitation 1: generating a packet comprising a header and a payload; and 
Limitation 1: a packet generator receiving a plurality of transport stream (TS) packets and generating a packet comprising a header and a payload; and 
Limitation 2: transmitting the generated packet,
Limitation 2: 
a transmitter transmitting the generated packet,

Limitation 2: transmitting the packet, 
Limitation 2:
a transmitter transmitting the generated packet,
Limitation 3: wherein the header comprises a base header,
Limitation 3: wherein the header comprises a base header, 
Limitation 3: wherein the header comprises a base header which comprises 
Limitation 3: wherein the header comprises
Limitation 4: wherein the base header comprises a first field, a second field and a third field,
Limitation 4: wherein the base header comprises a first field, a second field and a third field, 
Limitation 3 (cont.): a first field, a second field and a third field;  
Limitation 3 (cont.): a first field, a second field, and a third field, 
Limitation 5: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
Limitation 5: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet, 

Limitation 4: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
Limitation 5: wherein the plurality of TS packets comprise at least one of a null TS packet group and a non-null TS packet group, wherein the first field comprises a value indicating that a packet type of the plurality of TS packets,
Limitation 6: wherein the second field comprises a value indicating a number of TS packets included in the payload,
Limitation 6: wherein the second field comprises a value indicating a number of TS packets included in the payload, 
Limitation 6: wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
Limitation 6: wherein the second field comprises a value indicating a number of deleted null TS packet groups,
Limitation 7: wherein the third field comprises a first value or a second value,
Limitation 7: wherein the third field comprises a first value or a second value, 

Limitation 7: wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header, wherein if the third field comprises the second value, the additional header includes a fourth field,
Limitation 7: wherein the third field comprises a value indicating a number of deleted null TS packets included in a deleted null TS packet group,
Limitation 8:
wherein the first value indicates presence of an additional header, and the second value indicates absence of the additional header, wherein if TS header compression is performed, the third field comprises the first value, and wherein a header of a TS packet among the TS packets included in the payload is removed by the TS header compression.
Limitation 8: wherein the first value indicate presence of an additional header, and the second value indicates absence of the additional header, wherein if TS header compression is performed, the third field comprises the first value, and wherein a header of a TS packet among the TS packets included in the payload is removed by the TS header compression.
Limitation 8: wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and wherein the at least one deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet included in the payload of the packet.

Limitation 8: wherein the number of the deleted null TS packets is a number of null TS packets included in a null TS packet group which precedes a non-null TS packet group, and wherein if the second field comprises a first value, the third field is a value indicating a number of deleted null TS packets included in a first null TS packet group among the deleted null TS packet groups.


Regarding claim 2, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely broadens the scope of the claim 2 of copending application ‘194 Hwang et al. and claim 4 of copending application ‘094 Hwang et al. by eliminating the elements and their functions of the claims as set forth below.
Regarding claim 3 although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of copending application ‘194 Hwang et al.,  the claim 1 of copending application ‘094 Hwang et al. and the claim 1 of copending application ‘930 Yang et al..
Claim 1 of the Instant Application
Claim 1 of ‘194 Hwang et al.
Claim 1 of ‘094 Hwang et al.
Claim 1 of ‘930 Yang et al.
Limitation 1: receiving a packet comprising a header and a payload; and
Limitation 1: a packet generator generating a packet comprising a header and a payload; and
Limitation 1: generating a packet comprising a header and a payload; and 
Limitation 1: a packet generator receiving a plurality of transport stream (TS) packets and generating a packet comprising a header and a payload; and 
Limitation 2: processing the received packet,
Limitation 2: 
a transmitter transmitting the generated packet,

Limitation 2: transmitting the packet, 
Limitation 2:
a transmitter transmitting the generated packet,
Limitation 3: wherein the header comprises a base header,
Limitation 3: wherein the header comprises a base header, 
Limitation 3: wherein the header comprises a base header which comprises 
Limitation 3: wherein the header comprises
Limitation 4: wherein the base header comprises a first field, a second field and a third field,
Limitation 4: wherein the base header comprises a first field, a second field and a third field, 
Limitation 3 (cont.): a first field, a second field and a third field;  
Limitation 3 (cont.): a first field, a second field, and a third field, 
Limitation 5: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
Limitation 5: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet, 

Limitation 4: wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
Limitation 5: wherein the plurality of TS packets comprise at least one of a null TS packet group and a non-null TS packet group, wherein the first field comprises a value indicating that a packet type of the plurality of TS packets,
Limitation 6: wherein the second field comprises a value indicating a number of TS packets included in the payload,
Limitation 6: wherein the second field comprises a value indicating a number of TS packets included in the payload, 
Limitation 6: wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
Limitation 6: wherein the second field comprises a value indicating a number of deleted null TS packet groups,
Limitation 7: wherein the third field comprises a first value or a second value,
Limitation 7: wherein the third field comprises a first value or a second value, 

Limitation 7: wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header, wherein if the third field comprises the second value, the additional header includes a fourth field,
Limitation 7: wherein the third field comprises a value indicating a number of deleted null TS packets included in a deleted null TS packet group,
Limitation 8:
wherein the first value indicates presence of an additional header, and the second value indicates absence of the additional header, wherein if TS header compression is performed, the third field comprises the first value, and wherein a header of a TS packet among the TS packets included in the payload is removed by the TS header compression.
Limitation 8: wherein the first value indicate presence of an additional header, and the second value indicates absence of the additional header, wherein if TS header compression is performed, the third field comprises the first value, and wherein a header of a TS packet among the TS packets included in the payload is removed by the TS header compression.
Limitation 8: wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and wherein the at least one deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet included in the payload of the packet.

Limitation 8: wherein the number of the deleted null TS packets is a number of null TS packets included in a null TS packet group which precedes a non-null TS packet group, and wherein if the second field comprises a first value, the third field is a value indicating a number of deleted null TS packets included in a first null TS packet group among the deleted null TS packet groups.


Regarding claim 4, and as applied to claim 3 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely broadens the scope of the claim 2 of copending application ‘194 Hwang et al. and claim 4 of copending application ‘094 Hwang et al. by eliminating the elements and their functions of the claims as set forth below. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Michael (U.S. Patent Application Publication # 20190037055 A1) teach “a transmission apparatus, a transmission method, a reception apparatus, and a reception method in which the number of bits to store information of a packet length in a header is set variably according to a length of a transmission packet. Thus, redundancy of a header is controlled and an input packet can be transmitted/received efficiently at high speed.”(Fig(s). 3-4 and 6-18;Paragraph [0002])
Hwang et al. (U.S. Patent Application Publication # 2013/0305304 A1) teach “an apparatus and a method of configuring a control message in a broadcast system that supports an Internet protocol-based multimedia service.”(Fig(s).4, 5A-5E, and 6A-6E;Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 20, 2022